DETAILED ACTION
This is the Office action based on the 16885703 application filed May 28, 2008, and in response to applicant’s argument/remark filed on December 9, 2021.  Claims 1-8 and 11 are currently pending and have been considered below.  Applicant’s cancellation of claims 9-10 acknowledged.  Claim 11 withdrawn from consideration. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the 
Claims 2-8 rejected under 35 U.S.C. 112(a) because they depend on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 recites “a transition state film removing step of sublimating the pre-crystal solids of the sublimable substance that are mixed in the solvent and evaporating the solvent in the transition state film that is formed on the surface of the substrate while maintaining the pre-crystal solids of the sublimable substance of the transition film in the pre-crystal transition state until the transition state film is gradually thinned and removed from the surface of the substrate”.  However, the term "gradually" is a relative term which renders the claim indefinite.  The term "gradually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art would not be clear which range of speed of thinning is considered to be “gradually”.  For the 
Claims 2-8 rejected under 35 U.S.C. 112(b) because they depend on claim 1.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

 Claims 1 and 6-7 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al. (U.S. PGPub. No. 20170062244), hereinafter “Sato”:--Claims 1, 7, 9: Sato teaches a method of drying a substrate by using a liquid film comprises a sublimable material (Fig. 2) while prevent unevenness of the liquid film and pattern collapsing ([0031, 0045]), comprising- loading a substrate 6 onto a stage ([0022], Fig. 1);- applying a liquid on the substrate while rotating the substrate at a first rotation speed to form a liquid layer ([0029, 0037]), wherein the liquid layer comprises a sublimable material and a first solvent ([0019, 0037]), wherein the sublimable material is an organic material that is solid at a normal temperature and pressure and has a vapor pressure of 100 Pa or less at a normal temperature, such as a phthalic acid derivative, cyclohexanecarboxylic acid derivative, etc. ([0019]);- precipitating the sublimable material in the liquid to form a film of unassociated solids . 
 Claims 2-5 and 8 rejected under 35 U.S.C. 103 as obvious over Sato--Claims 2, 3: Although Sato fails to teach that the solids in the transitional layer includes amorphous solid or microcrystalline solids, since Sato teaches that the unassociated solids of sublimable material comprises microcrystalline solids that are not associated to each other as shown in Fig. 5B, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form a film of the unassociated solids of sublimable material that comprises amorphous solids and/or microcrystalline solids in the invention of Sato.  It is noted that the avoiding of an associate state as shown in Fig. 5B of Sato is equivalent to the pre-crystal state taught by Applicant--Claims 4, 5: Sato is silent about a time between forming the layer to an association state, or about a time between forming the layer of unassociated solids of sublimable material to the subliming the sublimable material.  Although Sato fails to disclose the time for forming the film of unassociated solids of sublimable material, since Sato teaches that the association state may be prevented by changing the rotation acceleration of the substrate so that shear force is applied to the liquid ([0038]), applying an inert gas flow to the liquid in order to control the vaporization of the first solvent ([0058-0059]), discharging a vapor of a second solvent, such as IPA vapor, onto the surface of the liquid ([0051]), or by adding a third solvent, such as water, to the 
Response to Arguments
Applicant's arguments filed December 9, 2021 have been fully considered as follows:
--Regarding Applicant’s argument that Sato does not teach blowing a gas to the substrate to sublimate the pre-crystal solids in a manner as recited in claim 1, this argument is not persuasive.  Sato clearly teaches this feature, as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713